DETAILED ACTION
This office action is responsive to the above identified application filed December 12, 2018.  The application contains claims 1-35, all examined and rejected.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
The Information Disclosure Statement with references submitted 8/15/2019, has been considered and entered into the file.

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 9/24/2020 has been entered.
Specification
The lengthy specification has not been checked to the extent necessary to determine the presence of all possible minor errors. Applicant’s cooperation is requested in correcting any errors of which applicant may become aware in the specification.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claims 1-20, 22-24, 26-32, and 34  are rejected under 35 U.S.C. 103 as being unpatentable over Morris et al. [US 2017/0308965 A1, hereinafter Moris] in view of Fieglein et al. [US 2018/0105413 A1, hereinafter Fieglein] further in view of https://www.gratasoftware.com/the-value-of-an-api/ published on July 18, 2017 [hereinafter D1]

With regard to Claim 1,
Moris teach a point of sale (POS) computer system for generating custom transaction configuration interfaces at a display of a fuel dispenser, the system comprising: 
one or more processors ([0006]); and
one or more computer-readable media having stored thereon executable instructions that when executed by the one or more processors configure the computer system to perform at least the following ([0008]): 
communicate, from the POS computer system, a first indication to a fuel controller to transition the fuel controller from an uninterrupted state to an interrupted state ([0161], [0165], “display switches from the customer verification screen to a fueling preferences screen that shows stored fueling preferences of the customer”);
the fuel controller configured to allow the POS computer system to switch fuel controller between the uninterrupted state and the interrupted state ([0052], “wirelessly obtain the information from a cloud”, [0117],  [0137], “copy of the user profile 175 can be contained on the customer's vehicle (for example, a smart vehicle having at least one data processor forming part of at least one computing system with the user profile stored in a memory of the at least one computing system) and/or a copy of the user profile 180 can be contained on the customer's mobile device 135”, [0125], “user profile and/or identity can be transmitted from the remote user profile server 145 to the fuel dispenser 105”, fuel controller communicate with a remote server to verify the user and based on verifying the user’s information switch from uninterrupted state to an interrupted state),
wherein when the fuel controller is in an uninterrupted state, and the fuel controller causes the display to display one or more first interfaces ([0202], “displays 1002, 1004 can be configured to present information to a customer in the form of audio and/or video … information can be arranged in any streaming format, such as a continuous stream of audio and video, a predetermined loop of audio and video that repeats continuously, or a predetermined loop of audio and video that plays once and stops. The synchronized information can be synchronized across multiple fuel dispensers in one location or multiple locations. The information can also be individualized to one fuel dispenser. The information can play continuously or can be triggered to play by an event”, “Fuel price information can thus be integrated onto the display … information include an idle screen, a customer verification screen, a fueling preferences screen, and a fueling screen”), 
and when the fuel controller is in an interrupted state, the fuel controller is configured to receive control signals from the POS computer system (Fig. 4, 445, 470, Fig. 5, 535, Fig. 24-27, [0150], “fuel dispenser 600 can recognize when a customer is present (e.g., as described above using image sensor, by detecting activation of an input device, or removal of the nozzle 610) and notify a facility controller, which can then obtain payment information from the customer, authenticate the customer, and allow fuel dispensing to begin”, [0137], “copy of the user profile 175 can be contained on the customer's vehicle (for example, a smart vehicle having at least one data processor forming part of at least one computing system with the user profile stored in a memory of the at least one computing system) and/or a copy of the user profile 180 can be contained on the customer's mobile device 135 (e.g., in a memory thereof)”, [0184]-[0186], “Following identification of the customer using facial recognition (and/or another way, as discussed above), the display shows a fueling preferences screen, as shown in FIG. 25. The fueling preferences screen includes information specific to the customer, e.g., includes information populated from a database lookup associating the customer with particular preferences”,  [0142], “step 435, the fuel dispenser (e.g., a processor thereof) can extract facial features from the image (e.g., facial region of the image) and, at step 440, transmit the features to a remote server to match to a known customer identity. If the facial features match a known customer identity, an associated customer profile and identity can, at step 445, be received by the fuel dispenser from the remote server”, when a user approaches the fuel dispenser the system will extract the user’s features and provide the extracted features to a remote server to identify the user and provide the user’s customized user interface for display, [0188]):
based on the fuel controller being in the interrupted state, cause one or more second interfaces to be displayed at the digital display of the fuel dispenser, the one or more second interfaces including (1) a configuration interface for a transaction (Fig. 23, Fig. 25, Fig. 33 [0183]-[0186], “In response to a gesture of the customer, the display changes from the idle configuration to an activated configuration, shown in FIG. 23”, [0185]) and (2) one or more execution interfaces (Fig. 26-27, [0187]-[0188], “customer can modify any of the displayed fueling preferences if desired, as discussed above. FIG. 26 shows one embodiment of a fueling preferences update screen allowing customer changes thereto with respect to fuel grade and optional add-ons of engine cleaner and mileage booster”); 
receive, at the computer system, user input responsive to the configuration interface ([0187], “customer can modify any of the displayed fueling preferences if desired, as discussed above. FIG. 26 shows one embodiment of a fueling preferences update screen allowing customer changes thereto with respect to fuel grade and optional add-ons of engine cleaner and mileage booster”);
based upon the received user input and based on the fuel controller being in the interrupted state, cause the one or more execution interfaces for the transaction to be displayed at the digital display (Fig. 26-27, [0187]-[0188], “In response to the “begin” selection, the display switches from the fueling preferences screen to a fueling screen”);
determine, at the computer system, that the transaction has completed (Fig. 30, “In response to the termination of fueling, the display switches from the fueling screen to a post-fueling screen, one embodiment of which is shown in FIG. 30”); 
based on determining that the transaction has completed, communicate, from the computer system, a second indication to the fuel controller to transition the fuel controller from the interrupted state to the uninterrupted state ([0189], “In response to the termination of fueling, the display switches from the fueling screen to a post-fueling screen”).
Moris teach that the fuel dispenser can operate independently of the facility controller for certain tasks ([0150], “fuel dispenser 600 can, however, operate independently of the facility controller and/or the store interface unit for certain tasks and/or periods of time”), however Morris do not explicitly teach fuel controller has control over the digital display of the fuel dispenser; such that the fuel controller takes back the control of the digital display and causes the digital display to display the one or more first interfaces.
Fieglein teach a computer system for generating custom transaction configuration interfaces at a digital display of a fuel dispenser (Fig. 4), the system comprising: 
one or more processors ([0011]); and
one or more computer-readable media having stored thereon executable instructions that when executed by the one or more processors configure the computer system to perform at least the following ([0011]):
communicate, from the POS computer system, a first indication to a fuel controller to transition the fuel controller from an uninterrupted state to an interrupted state ([0040], “control module 112 can receive data 303 characterizing available components for creating a fuel mixture from the fuel controller 119”, [0036],[0045], “POS system 208 can authenticate and verify the payment information and/or can provide pricing information characterizing a price, or value, of each component of the desired fuel mixture to the forecourt controller 206 … data 312 can be authenticated between the control module 112 and the POS system 208 via the forecourt controller 206. Once the payment information has been authenticated, the forecourt controller 206 can send a signal 313 to the control module 112 that allows the control module 112 to active the fuel pumps via the fuel controller 119” [0049]);
the fuel controller configured to allow the POS computer system to switch fuel controller between the uninterrupted state and the interrupted state ([0032], “forecourt controller 206 can deliver the payment information, user identification information, and information characterizing the desired fuel mixture to a point-of-sale (POS) system 208. The POS system 208 can verify the payment information and can provide pricing information characterizing a price, or value, of each component of the desired fuel mixture … pricing information can be delivered from the forecourt controller 206 to the control module 112 via the fuel controller 119”, [0026], “wireless communication via the communication modules 116, 118 can be according to any of a variety of communication protocols, e.g., TCP/IP, etc., as will be appreciated by a person skilled in the art”); 
wherein when the fuel controller is in an uninterrupted state, the fuel controller has control over the display of the fuel dispenser, and the fuel controller causes the display to display one or more first interfaces state (Fig. 3, 303, [0032], “forecourt controller 206 can deliver the payment information, user identification information, and information characterizing the desired fuel mixture to a point-of-sale (POS) system 208. The POS system 208 can verify the payment information and can provide pricing information characterizing a price, or value, of each component of the desired fuel mixture … pricing information can be delivered from the forecourt controller 206 to the control module 112 via the fuel controller 119”, [0039], “control module 112 can obtain information from the fuel controller 119 regarding the status of the fueling process. For example, the fuel controller 119 can provide information regarding a volume of fuel dispensed and a total cost of the dispensed fuel to the control module 112. The control module 112 can translate that information into data that can be understood by the display 120, and can send it to the display 120 for the user to see”, [0040], “control module 112 can receive data 303 characterizing available components for creating a fuel mixture from the fuel controller 119”), and when the fuel controller is in an interrupted state, the fuel controller is configured to receive control signal from the POS computer system and passes the received control signal to the display, such that the POS computer system obtains control over the display via the (Fig. 3, 310, 314, [0045], “forecourt controller 206 can deliver data 312 characterizing the pricing information to the control module 112”, “forecourt controller 206 can deliver the data 310 characterizing the payment information, user identification information, and/or information characterizing the desired fuel mixture to the POS system 208 (shown in FIG. 2). The POS system 208 can authenticate and verify the payment information and/or can provide pricing information characterizing a price, or value, of each component of the desired fuel mixture to the forecourt controller 206” [0046], “control module 112 can deliver data 314 characterizing the calculated unit price, or value, of the desire fuel mixture to the display 120, which can update a graphical element, or a graphical object, of GUI to display the unit price and can prompt the user to accept or decline the calculated unit price, and to activate the fuel controller”, system renders the control over the digital display to the POS through the forecourt controller to display the calculated unit price or value based on user selection, [0026], “wireless communication via the communication modules 116, 118 can be according to any of a variety of communication protocols, e.g., TCP/IP, etc., as will be appreciated by a person skilled in the art”);
communicate, from the computer system, a second indication to the fuel controller such that the fuel controller takes back the control of the display and causes the display to display the one or more first interfaces (Fig. 3, 303, [0039], "control module 112 can obtain information from the fuel controller 119 regarding the status of the fueling process. For example, the fuel controller ll9 can provide information regarding a volume of fuel dispensed and a total cost of the dispensed fuel to the control module 112. The control module 112 can translate that information into data that can be understood by the display 120, and can send it to the display 120 for the user to see"; [0040], "control module 112 can receive data 303 characterizing available components for creating a fuel mixture from the fuel controller 119").
Moris and Fieglein are analogous art to the claimed invention because they are from a similar field of endeavor of controlling the content displayed on a fuel pump display. Thus, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to modify the fueling system of Morris to include the fuel controller abilities of Fieglein with a reasonable expectation of success as a need exists for improved systems and methods that enable a user to control the customized dispensing of fuel (Fieglein, [0006]). Enabling a fueling system to transition a fuel controller between states and allow for custom displays regarding fuel dispensing would provide an improved system of fuel dispensing.
The examiner notes that Moris teach when a user approaches the fuel dispenser the system will extract the user’s features and provide the extracted features to a remote server to identify the user and provide the user’s customized user interface for display which require an API to allow communication ¶184-185, ¶52, “wirelessly obtain the information from a cloud”, and Fieglein show the ability to use different protocols for communication and the ability to allow the forecourt controller to communicate with the fuel controller that may control the display See ¶32 [0032], “forecourt controller 206 can deliver the payment information, user identification information, and information characterizing the desired fuel mixture to a point-of-sale (POS) system 208. The POS system 208 can verify the payment information and can provide pricing information characterizing a price, or value, of each component of the desired fuel mixture … pricing information can be delivered from the forecourt controller 206 to the control module 112 via the fuel controller 119”. However,  in an effort to expedite persecution, the examiner notes that D1 teach providing an application programing interface (API) (“it is how your software speaks to another program to use that system”,  “APIs, it allows for business to leverage existing software to incorporate into their systems for improved capabilities”, “When you have API, it is much easier to create apps, no matter the type of the app. You can transfer and deliver the information and services efficiently”, “It connects software and makes the creation easier”).
Moris, Fieglein, and D1 are analogous art to the claimed invention because they are from a similar field of endeavor of managing communication between different applications. Thus, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to modify the fueling system of Morris-Fieglein to include an API at the fuel controller that could interact with other applications as disclosed by D1 with a reasonable expectation of success as a need exists for improved systems that have a high efficiency, low cost, transfer and deliver information and services efficiently while making things flexible and productive, and make it easy to create and connect software (D1). In other words using an API will allow communication with different systems including third party system which will improve the compatibility, flexibility and efficiency of the system.


With regard to Claim 2,
	Moris-Fieglein-D1 teach the POS computer system according to claim 1, wherein the configuration interface comprises one or more user selectable combinations of fuel to be dispensed (Fieglein, Fig. 4-6, Moris, Fig. 26).

With regard to Claim 3,
	Moris-Fieglein-D1 teach the POS computer system according to claim 2, wherein the one or more user selectable combinations of products comprise various combinations of at least three product types (Fieglein, Fig. 4, Moris, Fig. 26).

With regard to Claim 4,
	Moris-Fieglein-D1 teach the POS computer system according to claim 3, wherein the various combinations of the at least three product types include products from the group of products comprising:
tractor fuel; reefer fuel; diesel emissions fluid (DEF); unleaded fuel; fuel additive (Fieglein, [0027], “fuel mixture ingredients and additives”, Moris, Fig. 26); fuel detergent (Moris, Fig. 26); blended fuel (Fieglein, [0027], “premixed fuel options”); premium fuel (Fieglein, [0027], “octane levels”, Fig. 4, 406, Moris, Fig. 26); ethanol free fuel (Moris, Fig. 26); diesel fuel; or compressed natural gas.
The Examiner further notes that the product type is non-functional descriptive material and is not functionally involved in the steps recited.  Thus, this descriptive material will not distinguish the claimed invention from the prior art in terms of patentability.  See In re Gulack, 703 F.2d 1381, 218 USPQ 401, 403 (Fed. Cir. 1983); In re Lowry, 32 F.3d 1579, 32 USPQ2d 1031 (Fed. Cir. 1994).

With regard to Claim 5,
	Moris-Fieglein-D1 teach the POS computer system according to claim 3, wherein the user input includes the selection of at least one of the one or more user selectable combinations of products (Fieglein, [0054], Fig. 5, Moris, Fig. 26).

With regard to Claim 6,
	Moris-Fieglein-D1 teach the POS computer system according to claim 5, wherein the one or more execution interfaces are configured according to the selected one or more selected combinations of products such that the one or more execution interface allows a user to choose a first product from the selected combination of products, to be dispensed (Fieglein, Fig. 3-4, [0046], [0051], Moris, Fig. 33-34, [0195], [0196], “FIG. 34, customer selection of one of the fuels”, “triggers the showing of instructions for how to begin fueling, by picking up the nozzle highlighted by an illuminated light adjacent thereto. The nozzle is configured to dispense the customer's selected fuel”,  Fig. 24-26, [0186]-[0187], [0188], “customer can select a “begin” option, which in this illustrated embodiment is a thumbs up icon at the bottom of the display as shown on FIG. 25, to trigger the start of fueling”).
	In other words Fieglein teach the ability to allow the user to select and purchase different types of products within ones transaction and Morris teach the ability to provide the user with an interface to select a product for dispensing from multiple selectable products for dispense based on the user selection.

With regard to Claim 7,
	Moris-Fieglein-D1 teach the POS computer system according to claim 6, wherein after dispensing the first product, the execution interface allows a user to select a second product, from the selected combination of products, to be dispensed (Fieglein Fig. 3-4, [0046], [0051], Morris, Fig. 33-34, [0195], [0196], “FIG. 34, customer selection of one of the fuels”, “triggers the showing of instructions for how to begin fueling, by picking up the nozzle highlighted by an illuminated light adjacent thereto. The nozzle is configured to dispense the customer's selected fuel”,  Fig. 24-26, [0186]-[0187], [0188], “customer can select a “begin” option, which in this illustrated embodiment is a thumbs up icon at the bottom of the display as shown on FIG. 25, to trigger the start of fueling”).

With regard to Claim 8,
	Moris-Fieglein-D1 teach the POS computer system according to claim 7, wherein after dispensing the second product, the execution interface allows a user to select a third product, from the selected combination of fuel, to be dispensed (Fieglein Fig. 3-4, [0046], [0051], Morris, Fig. 33-34, [0195], [0196], “FIG. 34, customer selection of one of the fuels”, “triggers the showing of instructions for how to begin fueling, by picking up the nozzle highlighted by an illuminated light adjacent thereto. The nozzle is configured to dispense the customer's selected fuel”,  Fig. 24-26, [0186]-[0187], [0188], “customer can select a “begin” option, which in this illustrated embodiment is a thumbs up icon at the bottom of the display as shown on FIG. 25, to trigger the start of fueling”).

With regard to Claim 9,
	Moris-Fieglein-D1 teach the POS computer system of claim 5, wherein the computer system determines that the transaction has completed when the user has dispensed all of the products according to the user selected one of the one or more user selectable combination of products (Fieglein, [0027], “information that the display 120 can receive from the user are: total cost, desired fuel volume, desired fuel mixture, desired additives, an initiate fueling command, and a terminate fueling command”, [0051]-[0052], “user can send a “termination” command, via the display 120 or elsewhere on the fuel dispenser, at any time during the fueling process to abort fueling”, “termination command can be sent when the user releases a lever on the nozzle to stop fueling”, Moris, [0150], “The fuel dispenser 600 can communicate the dispensed amount of fuel to the facility controller, which can complete the sales transaction when the customer is finished dispensing fuel”).

With regard to Claim 10,
Claim 10 is similar in scope to claim 1; therefore it is rejected under similar rationale.


With regard to Claim 11,
Claim 11 is similar in scope to claim 2; therefore it is rejected under similar rationale.
With regard to Claim 12,
Claim 12 is similar in scope to claim 3; therefore it is rejected under similar rationale.
With regard to Claim 13,
Moris-Fieglein-D1 teach the method of claim 12, wherein the various combinations of the at least three product types comprise:
a first product type and second product type;
the first product type and a third product type;
the second product type and the third product type; or
the first product type, the second product type, and the third product type (Fieglein, Fig. 5 Moris, Fig. 26).

With regard to Claim 14,
Moris-Fieglein-D1 teach the method of claim 12, wherein the user input includes the selection of at least one of the one or more user selectable combinations of products (Fieglein, Fig. 5-6, [0027], “user can also be provided with a recommend fuel blend which they can choose to select”, Moris, Fig. 26).



With regard to claim 15,
Claim 15 is similar in scope to claim 6; therefore it is rejected under similar rationale.
With regard to claim 16,
Claim 16 is similar in scope to claim 7; therefore it is rejected under similar rationale.
With regard to claim 17,
Claim 17 is similar in scope to claim 8; therefore it is rejected under similar rationale.
With regard to claim 18,
Claim 18 is similar in scope to claim 9; therefore it is rejected under similar rationale.

With regard to Claim 19,
Moris-Fieglein-D1 teach the method of claim 12, wherein determining that the transaction has completed comprises determining that the user manually cancelled the transaction prior to dispensing all of the products according to the selected combination of products (Fieglein, [0051]-[0052], “user can send a “termination” command, via the display 120 or elsewhere on the fuel dispenser, at any time during the fueling process to abort fueling”).


With regard to Claim 20,
Moris-Fieglein-D1 teach the method of claim 12, wherein determining that the transaction has completed comprises determining that a time-out has occurred ([0044], “cycle of the user entering data 302 into the display 120, the display 120 sending the data 302 to the control module 112, the control module 112 subsequently computing 304 a response and sending data 306 back to the display 120 to update graphical elements, or graphical objects, to display the data 308, can continue until the desired fuel mixture is identified, or until some predetermined maximum time limit is reached”, system end the transaction if a time limit for selection is reached, Moris, [0207]).

With regard to Claim 22,
Claim 22 is similar in scope to claim 1; therefore it is rejected under similar rationale.

With regard to Claim 23,
Moris-Fieglein-D1 teach the POS computer system according to claim 22, wherein the digital display comprises a mobile computing device ([0057], “a display can be located on a mobile device, such as a smart phone, tablet, laptop, and the like, and can be in electronic communication with a control module such as, e.g., the control module 112, described above with regard to FIGS. 1-4”).


With regard to Claim 24,
Moris-Fieglein-D1 teach the POS computer system according to claim 22, wherein the digital display comprises a display integrated within a vehicle corresponding to the transaction (Moris, Fig. 37, [0206], “fuel dispenser, knowing the type of the customer's vehicle, can use pre-programmed information to wirelessly communicate in the appropriate way with the vehicle to allow the fueling screen to be rendered on the vehicle's display. FIG. 37 shows one embodiment of a fueling screen shown on a display in an interior of a customer's vehicle for the customer identified in FIG. 24. The fueling screen shows fueling progress, customer identification information, and loyalty information”).

With regard to Claim 26,
Moris-Fieglein-D1 teach the POS computer system according to claim 22, wherein causing the configuration interface to be generated at the display comprises formulating the content of the configuration interface at the computing system and transmitting the formulated content to the display ([0040], “Although not illustrated, the control module 112 can deliver data to the display 120 to prompt the user to input supplementary payment information, user identification information, and/or to select components of the desired fuel mixture”).

With regard to Claim 27,
Moris-Fieglein-D1 teach the POS computer system according to claim 22, wherein causing the configuration interface to be generated at the display comprises identifying, at a storage device, a pre-formulated configuration interface (Moris, Fig. 25-26, [0081], “FIG. 25 is a perspective view of the display of FIG. 23 populated with information particular to the customer recognized by the facial recognition of FIG. 24”, Fieglein, Fig. 4-6, [0008], [0027], “interactive display 120 can be operably coupled to the control module 112 which can be used to control, dynamically rearrange, and/or update a graphical user interface (GUI) rendered on the display 120”, “display 120 can be configured to show information (e.g., media content, fuel selection options, payment information, user identification information, etc.) in the form of one or more graphical elements, or graphical objects”, [0031], “ control module 112 can function to determine a price of the desired fuel mixture, and can facilitate communication between the user and the fuel controller 119 such that fuel can be dispensed”, [0053], “interactive GUI 400 that can be rendered on a display such as, e.g., the display 120 described above with regard to FIGS. 1-3, and it can be configured to enable a user to create a customized fuel blend. The GUI 400 can be used to display data and receive user input as described above with regard to FIGS. 1-3”, “FIG. 4, includes first, second, and third graphical elements 402, 404, 406 at the top that represent pre-set fuel grades”, Control model (112) is the fuel controller that control the fuel mixture and dispense throw controlling the item (119)).

With regard to Claim 28,
Moris-Fieglein-D1 teach the POS computer system according to claim 27, wherein as a result of identifying the pre-formulated configuration interface, the computer system is configured to cause the pre-formulated configuration interface to be displayed at the display (Moris, Fig. 25-26, [0081], “FIG. 25 is a perspective view of the display of FIG. 23 populated with information particular to the customer recognized by the facial recognition of FIG. 24”,  Fieglein, Fig. 4-6, [0008], [0027], “interactive display 120 can be operably coupled to the control module 112 which can be used to control, dynamically rearrange, and/or update a graphical user interface (GUI) rendered on the display 120”, “display 120 can be configured to show information (e.g., media content, fuel selection options, payment information, user identification information, etc.) in the form of one or more graphical elements, or graphical objects”, [0031], “ control module 112 can function to determine a price of the desired fuel mixture, and can facilitate communication between the user and the fuel controller 119 such that fuel can be dispensed”, [0053], “interactive GUI 400 that can be rendered on a display such as, e.g., the display 120 described above with regard to FIGS. 1-3, and it can be configured to enable a user to create a customized fuel blend. The GUI 400 can be used to display data and receive user input as described above with regard to FIGS. 1-3”, “FIG. 4, includes first, second, and third graphical elements 402, 404, 406 at the top that represent pre-set fuel grades”, Control model (112) is the fuel controller that control the fuel mixture and dispense throw controlling the item (119)).	 

With regard to Claim 29,
Moris-Fieglein-D1 teach the POS computer system according to claim 28, wherein the pre-formulated configuration interface is stored at the fuel controller (Fieglein, Fig. 4-6, [0008], [0027], “interactive display 120 can be operably coupled to the control module 112 which can be used to control, dynamically rearrange, and/or update a graphical user interface (GUI) rendered on the display 120”, “display 120 can be configured to show information (e.g., media content, fuel selection options, payment information, user identification information, etc.) in the form of one or more graphical elements, or graphical objects”, [0031], “ control module 112 can function to determine a price of the desired fuel mixture, and can facilitate communication between the user and the fuel controller 119 such that fuel can be dispensed”, [0053], “interactive GUI 400 that can be rendered on a display such as, e.g., the display 120 described above with regard to FIGS. 1-3, and it can be configured to enable a user to create a customized fuel blend. The GUI 400 can be used to display data and receive user input as described above with regard to FIGS. 1-3”, “FIG. 4, includes first, second, and third graphical elements 402, 404, 406 at the top that represent pre-set fuel grades”, Control model (112) is the fuel controller that control the fuel mixture and dispense throw controlling the item (119), Moris, Fig. 2, Fig. 6, [0151], [0126], [0194], “stored in a database accessible to the fuel dispenser 900 (e.g., in a memory on board the dispenser 900”).

With regard to Claim 30,
Moris-Fieglein-D1 teach the POS computer system according to claim 29, wherein causing the display to display the pre-formulated configuration interface comprises:
sending a first command to the fuel controller that includes an identifier for the pre-formulated configuration interface (Fieglein, [0033], “POS system 208 can deliver data to the control module 112 characterizing the user identification information, user preferences, and/or preset payment methods corresponding to the loyalty rewards identifier”, [0034]-[0035], Moris, Fig. 24-25, [0081], “FIG. 25 is a perspective view of the display of FIG. 23 populated with information particular to the customer recognized by the facial recognition of FIG. 24”); and
sending a second command to the fuel controller that causes the identified pre-formulated configuration interface to be displayed at the fuel dispenser (Fieglein, [0034], [0035], “control module 112 can deliver a signal to the display 120 to update graphical elements on the display 120 to show the calculated unit price of the fuel mixture, and to request confirmation to proceed from the user. In some cases, the user can be eligible for a price discount, depending on a current loyalty rewards status. The control module 112 can deliver a signal to the display 120 to update graphical elements on the display 120 to allow the user to apply the discount to the calculated unit price of the fuel mixture”, Moris, Fig. 25-26, [0081], “FIG. 25 is a perspective view of the display of FIG. 23 populated with information particular to the customer recognized by the facial recognition of FIG. 24”).

With regard to Claim 31,
Moris-Fieglein-D1 teach the POS computer system according to claim 28, wherein the pre-formulated configuration interface is stored at a fuel dispenser. (Fieglein, Fig. 4-6, Fig. 2 100, [0008], [0027], “interactive display 120 can be operably coupled to the control module 112 which can be used to control, dynamically rearrange, and/or update a graphical user interface (GUI) rendered on the display 120”, “display 120 can be configured to show information (e.g., media content, fuel selection options, payment information, user identification information, etc.) in the form of one or more graphical elements, or graphical objects”, [0031], “ control module 112 can function to determine a price of the desired fuel mixture, and can facilitate communication between the user and the fuel controller 119 such that fuel can be dispensed”, [0053], “interactive GUI 400 that can be rendered on a display such as, e.g., the display 120 described above with regard to FIGS. 1-3, and it can be configured to enable a user to create a customized fuel blend. The GUI 400 can be used to display data and receive user input as described above with regard to FIGS. 1-3”, “FIG. 4, includes first, second, and third graphical elements 402, 404, 406 at the top that represent pre-set fuel grades”, Control model (112) is part of the fuel dispenser 100, Moris, Fig. 2, Fig. 6, [0151], [0126], [0194], “stored in a database accessible to the fuel dispenser 900 (e.g., in a memory on board the dispenser 900”, Fig. 24-26, [0081], “FIG. 25 is a perspective view of the display of FIG. 23 populated with information particular to the customer recognized by the facial recognition of FIG. 24”).

With regard to Claim 32,
Moris-Fieglein-D1 teach the POS computer system according to claim 31, wherein causing the digital display to display the pre-formulated configuration interface comprises:
sending a first command to the fuel controller that includes an identifier for the pre-formulated configuration interface stored at the fuel dispenser (Fieglein, [0033], “POS system 208 can deliver data to the control module 112 characterizing the user identification information, user preferences, and/or preset payment methods corresponding to the loyalty rewards identifier”, [0034]-[0035], Moris, Fig. 2, Fig. 6, [0194], Fig. 24-26, [0081], [0141], “fuel dispenser (e.g., a processor thereof) can, at step 410, identify facial”); and
sending a second command to the fuel controller that causes the identified pre-formulated configuration interface to be displayed at the fuel dispenser (Fieglein, [0034], [0035], “control module 112 can deliver a signal to the display 120 to update graphical elements on the display 120 to show the calculated unit price of the fuel mixture, and to request confirmation to proceed from the user. In some cases, the user can be eligible for a price discount, depending on a current loyalty rewards status. The control module 112 can deliver a signal to the display 120 to update graphical elements on the display 120 to allow the user to apply the discount to the calculated unit price of the fuel mixture” Moris, Fig. 2, Fig. 6, Fig. 24-26, [0081], [0194], “biometric information can be compared with biometrics data stored in a database accessible to the fuel dispenser 900 (e.g., in a memory on board the dispenser 900”).

With regard to Claim 34,
Moris-Fieglein-D1 teach the method of claim 11, wherein different types of products are selected in a selective sequence chosen by the user (Fieglein, Fig. 4-6, user can select the products at any sequence).

Claim 21 is rejected under 35 U.S.C. 103 as being unpatentable over Morris et al. [US 2017/0308965 A1, hereinafter Moris] in view of Fieglein et al. [US 2018/0105413 A1, hereinafter Fieglein] further in view of https://www.gratasoftware.com/the-value-of-an-api/ published on July 18, 2017 [hereinafter D1] in view of Budzak [US 3542092 A1]

With regard to Claim 21,
Moris-Fieglein-D1 teach the method of claim 12, wherein determining that the transaction has complete (Fieglein, [0051]-[0052], “user can send a “termination” command, via the display 120 or elsewhere on the fuel dispenser, at any time during the fueling process to abort fueling”, Moris, [0150]).
Moris-Fieglein-D1 do not explicitly teach comprises determining that the user has met a pre-authorization threshold prior to dispensing all of the products according to the selected combination of products.
Budzak teach determining that the transaction has complete comprises determining that the user has met a pre-authorization threshold prior to dispensing all of the products according to the selected combination of products (Col. 1, lines 41-50, “self-service dispensing system wherein the customer puts a certain amount of money into a control unit, the control unit causes the pump to begin operation, and then causes the nozzle shut off, by operating the valve means of the invention, after a quantity of product equal in money value to the amount of money the customer has supplied has been dispensed”).
	It would have been obvious for a person of ordinary skill in the art before the filing date of current invention to modify Moris-Fieglein-D1 to include the ability to end transaction once a pre-authorization threshold is met. 
	The motive for the modification would have been to prevent the user from receiving product without paying.

Claim 25 is rejected under 35 U.S.C. 103 as being unpatentable over Morris et al. [US 2017/0308965 A1, hereinafter Moris] in view of Fieglein et al. [US 2018/0105413 A1, hereinafter Fieglein] further in view of https://www.gratasoftware.com/the-value-of-an-api/ published on July 18, 2017 [hereinafter D1] in view of Stanfield [US 2018/0297477 A1]

With regard to Claim 25,
Moris-Fieglein-D1 teach the computer system according to claim 22, wherein the configuration interface comprises one or more user selectable products for dispensing, (Fieglein, [0027], “fuel mixture ingredients and additives”, Moris, Fig. 25).
Moris-Fieglein-D1 do not explicitly teach at least one of the one or more user selectable products comprising electrical power.
Stanfield explicitly teach at least one of the one or more user selectable products comprising electrical power (Fig. 1, [0010]-[0012], [0042]).
It would have been obvious for a person of ordinary skill in the art before the filing date of the invention to modify Moris-Fieglein-D1 to include the ability to provide electric power. 
	The motive for the modification would have been to provide different types of products that cover users need at a single place which will satisfy the customer and allow the electric vehicles market to grow (Stanfield, [0003]).
Claims 33 and 35 are rejected under 35 U.S.C. 103 as being unpatentable over Morris et al. [US 2017/0308965 A1, hereinafter Moris] in view of Fieglein et al. [US 2018/0105413 A1, hereinafter Fieglein] further in view of https://www.gratasoftware.com/the-value-of-an-api/ published on July 18, 2017 [hereinafter D1] in view of Fathallah et al. [US 2008/0243055 A1, hereinafter Fathallah]

With regard to Claim 33,
Moris-Fieglein-D1 teach the computer system of claim 3, wherein the computer system additionally performs the following:
receive, from the user, a selective sequence chosen by the user, the selective sequence identifying the product types to be dispensed (Fieglein, Fig. 4, Moris, Fig. 26)
Moris-Fieglein-D1 do not explicitly teach a particular order to dispense the identified product types.
Fathallah teach receive, from the user, a selective sequence chosen by the user, the selective sequence identifying the product types to be dispensed (Fig. 5-7, [0018], “inputting channel sequence data wherein the channel sequence data identifies the sequence for delivering a first fluid from a first channel and a second fluid from a second channel”, [0020] and a particular order to dispense the identified product types (Fig. 5-7, [0015], “channel sequence data identifies the sequence for delivering the fluid from the first channel and the second channel”, [0020], “channel sequence data may enable the first fluid from the first channel and the second fluid from the second channel to be delivered sequentially or concurrently”, [0045], [0047]).
Moris-Fieglein-D1 teach selecting and dispensing of fluids using a pump. Fathallah further teaches a method to allow the user to use a sequence for selecting and dispensing of fluids in a specific order. It would have been obvious for a person of ordinary skill in the art before the filing date of the invention to use the known techniques of selecting and dispensing fluids in order as taught by Fathallah. A person of ordinary skill would have been motivated to do so, with a reasonable expectation of success, because such a combination would provide a simple and flexible way to dispense multiple types of product using a single pump in a specific order based on a single time input which save user effort and time by limiting the user need for intervention (Fathallah, [0007]).

With regard to Claim 35,
Claim 35 is similar in scope to claim 33; therefore it is rejected under similar rationale.

Response to Amendment
Applicant argue that Fieglein require the installation of forecourt controller 206 to allow the display to generate different content while the current invention require the usage of a direct connection between the POS and the fuel controller to control the displayed content without the presence of forecourt controller.
First, In response to applicant's argument that the references fail to show certain features of applicant’s invention, it is noted that the features upon which applicant relies (i.e., t direct connection between the POS and the fuel controller to control the displayed content without the presence of forecourt controller, as the claim require only the presence of an API for communication with the POS) are not recited in the rejected claim(s).  Although the claims are interpreted in light of the specification, limitations from the specification are not read into the claims.  See In re Van Geuns, 988 F.2d 1181, 26 USPQ2d 1057 (Fed. Cir. 1993).
Second, examiner rely on D1 to modify Moris-Fieglein fuel controller to include the ability to use application programming interface (API) for communication between different application See at least “it is how your software speaks to another program to use that system”, “APIs, it allows for business to leverage existing software to incorporate into their systems for improved capabilities”, “When you have API, it is much easier to create apps, no matter the type of the app. You can transfer and deliver the information and services efficiently”, “It connects software and makes the creation easier”.
Moris, Fieglein, and D1 are analogous art to the claimed invention because they are from a similar field of endeavor of managing communication between different applications. Thus, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to modify the fueling system of Morris-Fieglein to include an API at the fuel controller that could interact with other applications as disclosed by D1 with a reasonable expectation of success as a need exists for improved systems that have a high efficiency, low cost, transfer and deliver information and services efficiently while making things flexible and productive, and make it easy to create and connect software (D1).

Applicant argue that the Office acknowledged that Fieglein fails to disclose the transition of the fuel controller between an uninterrupted state and an interrupted state, but alleged that Morris teaches this. 
	Examiner respectfully disagrees, the Office did not acknowledged that Fieglein fails to disclose the transition of the fuel controller between an uninterrupted state and an interrupted state See Office Action mailed on 7/24/2020 P.4.

Applicant’s arguments with respect to claim(s) 1, 10, and 22 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument. Examiner rely on D1 to modify Moris-Fieglein fuel controller to include the ability to use application programming interface (API) for communication between different application See at least “it is how your software speaks to another program to use that system”, “APIs, it allows for business to leverage existing software to incorporate into their systems for improved capabilities”, “When you have API, it is much easier to create apps, no matter the type of the app. You can transfer and deliver the information and services efficiently”, “It connects software and makes the creation easier”.
Moris, Fieglein, and D1 are analogous art to the claimed invention because they are from a similar field of endeavor of managing communication between different applications. Thus, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to modify the fueling system of Morris-Fieglein to include an API at the fuel controller that could interact with other applications as disclosed by D1 with a reasonable expectation of success as a need exists for improved systems that have a high efficiency, low cost, transfer and deliver information and services efficiently while making things flexible and productive, and make it easy to create and connect software (D1).
Conclusion
The prior art made of record and not relied upon is considered pertinent to the applicant’s disclosure.   
US Patent Application Publication No. 2020/0189904 A1 filed by Fieglein See at least Fig. 3, ¶54 that show the ability of using application programming interfaces (APIs) for communication between POS and fuel dispenser

Examiner has pointed out particular references contained in the prior arts of record in the body of this action for the convenience of the applicant.  Although the specified citations are representative of the teachings in the art and are applied to the specific limitations within the individual claim, other passages and Figures may apply as well.  It is respectfully requested from the applicant, in preparing the response, to consider fully the entire references as potentially teaching all or part of the claimed invention, as well as the context of the passage as taught by the prior arts or disclosed by the examiner.  It is noted that any citation to specific pages, columns, figures, or lines in the prior art references any interpretation of the references should not be considered to be limiting in any way. A reference is relevant for all it contains and may be relied upon for all that it would have reasonably suggested to one having ordinary skill in the art. In re Heck, 699 F.2d 1331-33, 216 USPQ 1038-39 (Fed. Cir. 1983) (quoting In re Lemelson, 397 F.2d 1006, 1009, 158 USPQ 275, 277 (CCPA 1968)).
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MOHAMED ABOU EL SEOUD whose telephone number is (303)297-4285.  The examiner can normally be reached on Monday-Thursday 11:00am-6:00pm MT.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Scott Baderman can be reached on (571) 272-3644.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/MOHAMED ABOU EL SEOUD/Primary Examiner, Art Unit 2142